            Case 91-31884-RAM   Doc 3221    Filed 07/23/19   Page 1 of 12




     ORDERED in the Southern District of Florida on July 23, 2019.




                                                    Robert A. Mark, Judge
                                                    United States Bankruptcy Court
_____________________________________________________________________________




                    UNITED STATES BANKRUPTCY COURT
                     SOUTHERN DISTRICT OF FLORIDA
                            MIAMI DIVISION
  ______________________________
                                 )
  In re:                         )   CASE NO. 91-31884-BKC-RAM
                                )    CHAPTER   11
  PIPER AIRCRAFT CORPORATION,    )
                                )
                 Debtor.         )
  ______________________________)

                   ORDER DENYING PIPER AIRCRAFT, INC.’S
                 MOTION TO ENFORCE CHANNELING INJUNCTION

        The Court confirmed a chapter 11 plan (the “Plan”) in this

  case on July 11, 1995 [DE# 2201].         The Plan provided for the sale

  of substantially all of the assets of the Debtor (“Old Piper”) to

  Piper Aircraft, Inc. (“New Piper”).         The Plan included provisions

  protecting    New   Piper   from   successor    liability       that     it    might




                                        1
        Case 91-31884-RAM   Doc 3221    Filed 07/23/19   Page 2 of 12



otherwise have been subjected to if sued by victims of post-

confirmation plane crashes.

     This protection was accomplished by the creation and funding

of the Piper Aircraft Corporation Irrevocable Trust (the “Trust”)

and inclusion of a channeling injunction in the Plan that require

victims of post-confirmation crashes to assert certain claims

against the Trust, and not against New Piper.            The requirement to

assert claims against the Trust applies to those claims that fall

within the definition of a “Future Claim,” as that term is defined

in the Trust documents and the Plan.

     The subject of this Order is a Motion to Enforce Channeling

Injunction (the “Motion”) [DE #3206] filed by New Piper. New Piper

is the defendant in a wrongful death action filed against it in

Florida state court, Case No. 2019-30422 CICI (the “Capra Claim”

or the “Capra Complaint”).     The Capra Claim arose from the 2018

crash of an aircraft that was built by New Piper in 2007.

     Even though New Piper built and sold the plane, New Piper

asserts that the Capra Claim is a claim that should be channeled

to, and defended by, the Trust.        New Piper argues that the Capra

Claim is based on alleged defects in the plane or its parts that

were designed by Old Piper, and therefore, is within the definition

of a Future Claim.

          The Trustee of the Trust and Capra both filed responses

in opposition to the Motion [DE# 3210 and 3211].            New Piper filed

                                   2
           Case 91-31884-RAM       Doc 3221    Filed 07/23/19    Page 3 of 12



a reply in support of the Motion [DE# 3218].                    The Court conducted

a hearing on the Motion on May 28, 2019.

      The Court has reviewed the record, including the relevant

Plan documents, and considered the arguments of counsel.                          For the

reasons set forth below, the Court finds that (i) claims arising

from crashes of aircraft built by New Piper are not “Future Claims”

as defined in the Trust, and (ii) even if a claim could be asserted

against Old Piper for its design of an aircraft built by New Piper,

the Capra Claim is asserted against only New Piper and is based on

only New Piper’s alleged wrongful conduct.                Therefore, New Piper’s

Motion will be denied.

                                    Background Facts

      The assets purchased by New Piper in 1995 included aircraft

designs     and      type     certificates.             The      Federal          Aviation

Administration       issues      type    certificates     when     it    approves       an

aircraft design. 49 U.S.C. § 44704(a)(1). To manufacture aircraft,

a   type   certificate      is    required,      and    the     holder       of    a   type

certificate    has    exclusive         manufacturing    rights.        49    U.S.C.    §§

44704(a)(3), (c).

      In 2007, New Piper manufactured the PA-28R-201 aircraft (the

“Accident Aircraft”) whose crash gave rise to the Capra Claim.

Although the Capra Complaint names only one defendant, New Piper,

some of the allegations in the Capra Complaint describe misconduct

by Old Piper. [DE #3206-1].              Those allegations include reference

                                           3
            Case 91-31884-RAM   Doc 3221     Filed 07/23/19   Page 4 of 12



to a 1987 crash of a plane built by Old Piper and inspected in

accordance with Old Piper’s continuing airworthiness instructions.

Id. at ¶¶ 33-39.       The 1987 accident aircraft was the same model

plane as the 2018 Accident Aircraft.

       The Capra Complaint states that the Accident Aircraft at issue

in the Capra Claim suffered from the same design defect that caused

the 1987 accident. Id. at ¶ 43.               Moreover, the Capra Complaint

describes a continuing pattern of concealment of the alleged design

defect, beginning with Old Piper and continuing under New Piper.

Id. at ¶¶ 38-42, 45, 53-55, 63.

       For purposes of the Motion, the most critical allegations of

misconduct involving Old Piper relate to Old Piper’s design of the

Accident Aircraft.       New Piper manufactured the Accident Aircraft

with    a   type   certificate    that       it    acquired   from    Old    Piper.

Therefore, Old Piper originated the Accident Aircraft’s design.

The issue is whether the Capra Claims are Future Claims because

the Accident Aircraft was built using an Old Piper design.                     The

Court concludes that they are not.

                            Bankruptcy Case History

       When Old Piper sought to confirm a chapter 11 plan and emerge

from bankruptcy, future claims loomed large.                  Over 50,000 Piper

aircraft were still flying, and post-confirmation crashes of these

prepetition planes were inevitable.               Old Piper needed to sell its

assets to fund a Plan, and the going concern value of Old Piper’s

                                         4
         Case 91-31884-RAM   Doc 3221   Filed 07/23/19    Page 5 of 12



assets would be materially diminished if the buyer was subject to

successor liability for damage or injury sustained as a result of

Old Piper’s misconduct.      Therefore, the Plan provided that all

future claims involving misconduct by Old Piper would be channeled

to a Piper Trust that New Piper agreed to fund on an ongoing basis.

Id. at §§ 8.10, 9.14.

      Section 1.1(b) of the Trust defines “Future Claim” as follows:

      [A]ll causes of action, rights and interests of all
      persons, whether known or unknown, born or unborn, who
      may, after the Confirmation Date, assert a claim against
      the Debtor, NEWCO or the Trust for personal injury,
      property damage, wrongful death, damages, contribution
      and/or indemnification, based in whole or in part upon
      events occurring or arising after the Confirmation Date
      (including, without limitation, claims based on the law
      of product liability, design defects and failure to
      warn), but only to the extent that liability exists
      because of aircraft or aircraft parts manufactured,
      sold, designed, distributed or supported by Old Piper or
      the Debtor prior to the Confirmation Date (including,
      without limitation, liability based on the law of
      product liability, design defects and failure to warn)
      unless and until such Future Claim becomes a Resolved
      Future Claim.

[DE   #3101-2/3087-2]   (emphasis       added).          Because   New   Piper

manufactured the Accident Aircraft with a type certificate based

on an Old Piper design, New Piper argues that the Capra Claim is

a “Future Claim” that must be channeled to the Piper Trust.

      Although the Court has not previously addressed the meaning

of “design” within the definition of “Future Claims”, the Court

has had occasion to assess the scope of “Future Claims.”                   New

Piper’s present request for enforcement of the Plan’s channeling

                                    5
          Case 91-31884-RAM   Doc 3221     Filed 07/23/19   Page 6 of 12



injunction is the third time that New Piper has asked the Court to

determine whether a claim filed against it is a “Future Claim.”

[DE #3087, 3101].      The Court addressed New Piper’s two prior

requests in a 2015 decision (the “2015 Decision”) [DE #3166] that

was affirmed by the U.S. District Court for the Southern District

of Florida (the “District Court”) [DE #3196].

     Old Piper built the two planes at issue in the 2015 Decision.

However, the claims made by the representatives of the decedents’

estates, which generally might be described as failure-to-warn

claims, were claims against only New Piper.                 Specifically, New

Piper’s alleged failure to warn of a defect unknown to Old Piper

and alleged failure to update a Pilot’s Operating Handbook were

the gravamen of the wrongful death actions at issue in 2015 (the

“2015 Claims”).     “Because liability [for the 2015 Claims could

not] . . . be established based on wrongdoing by Old Piper,” the

Court ruled that the 2015 Claims were not “Future Claims.” 2015

Decision at p.11.

     The Court explained that the Piper Trust and channeling

injunction were intended to “protect New Piper from successor

liability . . . [only] when the alleged wrongdoing is by Old

Piper.” 2015 Decision at p.9.         The District Court agreed, adding

that the 2015 Claims “are not ‘Future Claims’ because New Piper’s

alleged    liability   exists    on       account    of     independent    post-

confirmation wrongdoing by New Piper.” [DE #3196, p.4].

                                      6
           Case 91-31884-RAM    Doc 3221    Filed 07/23/19    Page 7 of 12



        Analyzing whether the 2015 Claims were Future Claims was

challenging because the planes that crashed were built by Old

Piper.     Reaching a decision on the current Motion is far easier.

Like the allegations in the complaints at issue in the 2015 Claims,

the Capra Complaint, as clarified, is based solely on New Piper’s

alleged post-confirmation misconduct. But there is an even clearer

path to the Court’s decision on the Motion.              Future Claims simply

do not include, and were never intended to include, claims arising

from the crash of New Piper planes.

                                  Discussion

            I.     Claims arising from the Crash of
                   New Piper Airplanes are not Future Claims

        New Piper’s Motion focuses on the word “design” included in

the Trust’s definition of Future Claims.            The Court finds that the

use of the word “design” in the definition does not expand the

scope of Future Claims to include crashes of New Piper planes even

if New Piper built the planes utilizing the same design that Old

Piper used in building the same model aircraft.

        Old Piper’s Plan was confirmed in 1995, and the Trust was

created and funded to address Future Claims.                       The Trust has

remained in effect for twenty-four (24) years, and this is the

first    time    that   New   Piper   has   attempted        to   hold   the   Trust

responsible for claims arising from planes built by New Piper.

This is not surprising.        The Plan and the Trust never contemplated


                                        7
          Case 91-31884-RAM     Doc 3221      Filed 07/23/19   Page 8 of 12



that claims arising from the crash of a New Piper plane would be

treated as Future Claims.

     In   its    2015    Decision,      the    Court     stated     that   the    Plan

“protected     New    Piper   from    successor      liability      that   it    might

otherwise have been subjected to if sued by victims of post-

confirmation crashes of planes built by [Old Piper].” [DE# 3166

pp. 1-2] (emphasis added).           The reference to only Old Piper planes

is consistent with the language in the Amended Disclosure Statement

filed on May 19, 1995.        The Amended Disclosure Statement describes

the treatment of Product Liability Claims as “intended to protect

[New Piper] against product liability exposure from the aircraft

manufactured by the Debtor [i.e. Old Piper].” [DE# 2054, included

in DE# 3210, p. 112] (emphasis added).

     The Amended Disclosure Statement also states that “[w]ith

respect to ongoing production, the APLAA1 provides for (New Piper)

to insure against the product liability risks related to aircraft

and spare parts produced by it.”               Id.   Thus, the Plan and Trust

clearly   distinguished       product        liability     claims    arising     from

crashes   of    Old   Piper   planes,        for   which   New    Piper    would    be

protected, and crashes of New Piper planes, for which New Piper

needed to maintain insurance.




1 APLAA refers to the Asset Purchase and Liability Assumption
Agreement executed in conjunction with the Plan [DE# 3210, p. 87].

                                         8
          Case 91-31884-RAM   Doc 3221   Filed 07/23/19   Page 9 of 12



     Moreover, to determine the amounts necessary to fund the Trust

at confirmation, actuarial firms only considered data relating to

aircraft manufactured by Old Piper [DE# 3210, p. 19].             The Trustee

also proffered that New Piper provided the actuaries with data

only on Old Piper planes when the Future Claims Note was recomputed

in 2002 [DE# 3210, p. 22].2       Moreover, as the Trustee argued at

the May 28th hearing, it is difficult to envision an actuarial

process that could have included any subset of New Piper planes.

After all, how could anyone have predicted the number of planes

that New Piper would manufacture utilizing Old Piper designs?

     In sum, although the word “design” is used in the definition

of Future Claims, the clear intent of the Plan, the Trust and the

channeling injunction was to protect New Piper from successor

liability for claims arising out of crashes of only Old Piper

planes.

           II.   The Capra Claim is Based Solely
                 On Alleged Misconduct by New Piper

     Even if the Future Claim definition was interpreted to include

claims arising from crashes of New Piper planes built with Old

Piper design defects, the Capra Claim still would not be a Future




2 The May 28, 2019 hearing on the Motion was not evidentiary so
the Trustee did not offer exhibits or testimony to support his
description of the actuarial process. However, New Piper did not
challenge these assertions in its Reply or at the hearing.

                                     9
         Case 91-31884-RAM        Doc 3221        Filed 07/23/19   Page 10 of 12



Claim because it is based solely on New Piper’s alleged post-

confirmation misconduct.

      Two of the six counts of the Capra Complaint, strict liability

and   breach      of    express   and    implied        warranties,      can    only   be

prosecuted against the manufacturer or distributor of the Accident

Aircraft. Samuel Friedland Family Enters. v. Amoroso, 630 So.2d

1067, 1068-1071 (Fla. 1994) (In Florida, the doctrine of strict

liability as to defective products applies to manufacturers and

entities     in        the    distributive         chain,     such     as     retailers,

wholesalers, distributors, and commercial lessors); Fla. Stat. §§

672.313, 672.314, 672.315 (identifying only sellers of goods as

the makers of express or implied warranties).                       Because New Piper

is the exclusive manufacturer and distributor of the Accident

Aircraft, only New Piper bears liability for those counts.

      The balance of the counts that comprise the Capra Complaint

also are claims based on only New Piper’s alleged misconduct.

Those four counts are negligence, negligent failure to warn,

fraudulent        concealment,         and        fraudulent       misrepresentation.

Obviously, Old Piper did not make fraudulent misrepresentations,

or    fraudulently           conceal    information,           about     an    airplane

manufactured by New Piper in 2007.                  And of course, Old Piper did

not negligently make or sell the Accident Aircraft.

      Upon New Piper’s 1995 acquisition of the type certificate for

the Accident Aircraft, New Piper became the exclusive owner of the

                                             10
       Case 91-31884-RAM   Doc 3221    Filed 07/23/19   Page 11 of 12



Accident Aircraft’s design. 49 U.S.C. § 44704(a)(3).               Liability

for the Capra Claim lies not in mere ownership of the allegedly

defective design, but rather in the decision (i) to manufacture

aircraft with prior knowledge of defects in the design, and (ii)

to avoid or omit classifications and warnings that would put the

public on notice of known defects in the aircraft’s design.                That

alleged misconduct is New Piper’s alone.           Because liability for

the Capra Claim cannot be established based on wrongdoing by Old

Piper, the Capra Claim is not a Future Claim.

     Finally, if there was any question as to whether Capra’s Claim

is dependent on Old Piper’s alleged misconduct, Capra’s counsel

specifically stipulated that New Piper’s liability is independent

of, not derivative of, any misconduct by Old Piper.                     As also

acknowledged in similar terms by Capra’s local counsel at the May

28th hearing, Capra is not alleging that New Piper has successor

liability for any bad acts of Old Piper described in the Capra

Complaint.

                             Conclusion

     The Capra Claim is not a Future Claim that must be channeled

to the Trust for two compelling reasons.        First, the definition of

a Future Claim in the Plan and Trust does not include any claims

arising from the crash of planes built and sold by New Piper.

Second, even if the definition was interpreted to possibly include

claims arising from crashes of New Piper planes built from Old

                                  11
       Case 91-31884-RAM   Doc 3221    Filed 07/23/19   Page 12 of 12



Piper designs, the Capra Claim is not a Future Claim because Capra

is pursuing New Piper for its own alleged misconduct, not for

successor liability based on Old Piper’s alleged misconduct.            For

these reasons, it is -

     ORDERED that the Motion is denied.

                                ###



COPIES TO:

Vincent F. Alexander, Esq.
LEWIS BRISBOIS BISGAARD & SMITH, LLP
110 SE 6th Street – Suite 2600
Ft. Lauderdale, FL 33301
(Counsel for New Piper)

Howard J. Berlin, Esq.
BERGER SINGERMAN
1450 Brickell Avenue – Suite 1900
Miami, FL 33131
(Trustee for Piper Aircraft Trust)

James D. Gassenheimer, Esq.
BERGER SINGERMAN
1450 Brickell Avenue – Suite 1900
Miami, FL 33131
(Counsel for Trustee for Piper Aircraft Trust)

Jeffrey I. Snyder, Esq.
BILZIN SUMBERG BAENA PRICE & AXELROD, LLP
1450 Brickell Avenue – Suite 2300
Miami, FL 33131
(Attorney for John Charles Capra)




                                  12
